

Exhibit 10.2
EXECUTION VERSION
BORROWER SECURITY AGREEMENT
Dated as of September 21, 2020
THIS BORROWER SECURITY AGREEMENT (this “Security Agreement”) is executed and
delivered as of the date above by BARINGS CAPITAL InvestMENT CORPORATION, a
Maryland corporation (the “Borrower”), as pledgor (the “Pledgor”), in favor of
SOCIETE GENERALE, as administrative agent (the “Administrative Agent”), for the
benefit of the Secured Parties (as defined in the Credit Agreement).
Reference is made to that certain Revolving Credit Agreement dated as of
September 21, 2020, by and among, inter alios, the Borrower, the other borrowers
from time to time party thereto, the Lenders from time to time party thereto and
the Administrative Agent (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”). Capitalized terms not
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.
Reference is also made to that certain Articles of Amendment and Restatement of
Barings Capital Investment Corporation dated as of June 3, 2020 (as the same may
be amended, restated, supplemented or otherwise modified from time to time, the
“Articles”), the Subscription Agreements of the Borrower and the Side Letters of
the Borrower (together with the Articles, the “Constituent Documents”).
1.Acknowledgement. The Pledgor hereby acknowledges and confirms that it is
receiving a direct or indirect benefit from the Loans under the Credit
Agreement, and that the grant of the security interest in the Collateral
hereunder and the execution of this Security Agreement is a condition to the
extension of any Loans.
2.Grant of Security Interest. In order to secure the prompt payment and
performance in full when due, whether by lapse of time, acceleration, mandatory
prepayment or otherwise, of the Obligations, the Pledgor, to the extent of its
respective interests, hereby grants to the Administrative Agent and pledges and
creates a security interest in, all of its right, title and interest, in, to and
under the following, whether now existing or hereafter acquired or arising and
wherever located, for the benefit of the Secured Parties (the “Collateral”):
(a)    all of the Borrower’s rights, titles, interests and privileges in and to
the Capital Commitments, and the Capital Contributions made by its Investors,
and all other rights, titles, interests, powers and privileges related to,
appurtenant to or arising out of the Capital Commitments;
(b)    all of the Borrower’s rights, titles, interests, remedies, and privileges
under the Constituent Documents (i) to issue and enforce Capital Calls and
Pending Capital Calls, (ii) to receive and enforce Capital Contributions and
(iii) relating to Capital Calls, Pending Capital Calls, Capital Commitments or
Capital Contributions;
(c)    all proceeds of any and all of the foregoing.
3.Representations and Warranties. The Pledgor hereby represents and warrants to
the Administrative Agent, for the benefit of the Secured Parties, as follows:
(a)    the representations and warranties set forth in the Credit Agreement and
the other Loan Documents are true and correct in all material respects on and as
of the date hereof (except with respect to representations and warranties made
as of an earlier date, which shall be true and correct in all material respects
as of such earlier date);



--------------------------------------------------------------------------------



(b)    except for the rights of the Administrative Agent, the Pledgor has the
sole right to make Capital Calls on the Borrower’s Investors;
(c)    the Borrower is the sole legal and equitable owner of the Capital
Contributions resulting from any Capital Call made upon its Investors;
(d)    the Pledgor has the right to pledge, sell, assign and transfer the
Collateral owned by the Pledgor;
(e)    the Pledgor was formed in, and only in, the State of Maryland; and
(f)    the Pledgor has reviewed the Filings that the Administrative Agent
intends to file with respect to the Collateral and that such Filings are
accurate with respect to any information pertaining to the Pledgor.
4.Remedies.
(a)    Subject to the limitations set forth in the Loan Documents, the
Administrative Agent and the Secured Parties shall have all rights, remedies and
recourse granted in the Loan Documents and any other instruments executed to
provide security for or in connection with the payment and performance of the
Obligations or existing at common law or equity (including those granted by the
UCC, and the right of offset).
(b)    Without limiting the generality of Section 4(a), if an Event of Default
shall occur and be continuing, the Administrative Agent, subject to the
limitations set forth in the Loan Documents, without demand of performance or
other demand, presentment, protest, advertisement or notice of any kind (except
any notice required by law referred to below) to or upon the Pledgor or any
other Person (all and each of which demands, defenses, advertisements and
notices are hereby waived unless such waiver would constitute or result in a
non-exempt prohibited transaction under Section 401 of ERISA or Section 4975 of
the Code), may in such circumstances transfer all or any part of the Collateral
into the Administrative Agent’s name or the name of its nominee or nominees, and
forthwith collect, receive, appropriate and realize upon the Collateral, or any
part thereof, and may forthwith sell, lease, assign, give option or options to
purchase, or otherwise dispose of and deliver the Collateral or any part thereof
(or contract to do any of the foregoing), in one or more parcels at public or
private sale or sales, at any exchange, broker’s board or office of the
Administrative Agent or elsewhere upon such terms and conditions (including by
lease or by deferred payment arrangement) as it may reasonably deem advisable
and at such prices as it may reasonably deem best, for cash or on credit or for
future delivery without assumption of any credit risk and may take such other
actions as may be available under Applicable Law. The Administrative Agent shall
have the right upon any such public sale or sales, and, to the extent permitted
by Applicable Law, upon any such private sale or sales, auction or closed
tender, to purchase the whole or any part of the Collateral so sold, free of any
right or equity of redemption in the Pledgor, which right or equity is hereby
waived or released. The Administrative Agent shall apply the net proceeds of any
such collection, recovery, receipt, appropriation, realization or sale, after
deducting all reasonable costs and expenses of every kind incurred therein or
incidental to the care or safekeeping of any of the Collateral or in any way
relating to the Collateral or the rights of the Administrative Agent arising out
of the exercise by the Administrative Agent hereunder, including, without
limitation, reasonable attorneys’ fees and disbursements, to the payment in
whole or in part of the Obligations, in such order as the Administrative Agent
may elect, and only after such application and after the payment by the
Administrative Agent of any other amount required by any provision of Applicable
Law,
2

--------------------------------------------------------------------------------



including, without limitation, Section 9-615 of the UCC, need the Administrative
Agent account for the surplus, if any, to the Pledgor. Notwithstanding the
foregoing, in the event that Administrative Agent seeks to enforce the Capital
Commitments of one or more Investors it shall require such Investor to fund its
Capital Contribution to the Collateral Account (and no other account (other than
an account in the name of the Borrower as directed by the Administrative Agent
pursuant to Section 10.2(b) of the Credit Agreement)).
(c)    To the extent permitted by Applicable Law, the Pledgor waives all claims,
damages and demands it may acquire against the Administrative Agent arising out
of the exercise by the Administrative Agent of any of its rights hereunder,
except to the extent arising out of bad faith, gross negligence, willful
misconduct or fraud of the Administrative Agent. If any notice of a proposed
sale or other disposition of Collateral shall be required by Applicable Law,
such notice shall be deemed reasonable and proper if given at least ten (10)
days before such sale or other disposition.
(d)    Notwithstanding a foreclosure upon any of the Collateral or exercise of
any other remedy by the Administrative Agent on behalf of the Secured Parties
during the continuance of an Event of Default and until the Termination Date has
occurred: (i) the Pledgor shall not be subrogated thereby to any rights of the
Administrative Agent for the benefit of the Secured Parties against the
Collateral or any other security for the Obligations, or the Pledgor, or any
property of the Pledgor; (ii) the Pledgor shall not be deemed to be the owner of
any interest in the Obligations; and (iii) the Pledgor not shall exercise any
rights or remedies with respect to the Pledgor or the Collateral or any other
security for the Obligations or any of them or the property of the Pledgor,
except to the extent expressly set forth in the Credit Agreement or herein, or
unless otherwise requested in writing to do so by the Administrative Agent.
(e)    The remedies given to the Administrative Agent on behalf of the Secured
Parties hereunder (i) shall be cumulative and concurrent; (ii) may be pursued
separately, successively or concurrently against the Pledgor and any other party
obligated under the Obligations, or against the Collateral, or any of such
Collateral, or any other security for the Obligations, or any of them, at the
sole discretion of the Administrative Agent, on behalf of the Secured Parties;
(iii) may be exercised as often as occasion therefor shall arise, it being
agreed by the Pledgor that the exercise or failure to exercise any of the same
shall in no event be construed as a waiver or release thereof or of any other
right, remedy or recourse; (iv) are intended to be and shall be, nonexclusive;
and (v) are in addition to any and all other rights which Administrative Agent
on behalf of Secured Parties may have against the Pledgor or any other Person,
at law or in equity, including exoneration and subrogation, or by virtue of any
other agreement.
(f)    During the continuance of an Event of Default, the issuance by the
Administrative Agent, on behalf of the Secured Parties, of a receipt or similar
document to any Person obligated to pay any Capital Contribution to the Borrower
shall be a full and complete release, discharge, and acquittance to such Person
to the extent of any amount so paid to the Collateral Account at the direction
of the Administrative Agent for the benefit of the Secured Parties.
5.    Power of Attorney. The Pledgor hereby irrevocably constitutes and appoints
the Administrative Agent with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of the Pledgor and in the name of the Pledgor or in its own name, from
time to time in the Administrative Agent’s reasonable discretion, for the
purpose of carrying out the terms of this Security Agreement and in accordance
with the terms of this Security Agreement and the Credit Agreement, to take any
and all appropriate action and to execute any and all documents and instruments
which may be necessary or desirable to accomplish the purposes of this
Agreement, and, without limiting
3

--------------------------------------------------------------------------------



the generality of the foregoing, the Pledgor hereby gives the Administrative
Agent the power and right, on behalf of the Pledgor, without notice to or assent
by the Pledgor, to do the following:
(a)    in the name of the Pledgor or its own name, or otherwise, to take
possession of and endorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of monies due under with respect to any
Collateral and to file any claim or to take any other action or proceeding in
any court of law or equity or otherwise reasonably deemed appropriate by the
Administrative Agent for the purpose of collecting any and all such monies due
with respect to any Collateral whenever payable;
(b)    to pay or discharge taxes and Liens levied or placed on or threatened
against the Collateral;
(c)    to execute, in connection with any sale provided for in Section 4 hereof,
any endorsements, assignments or other instruments of conveyance or transfer
with respect to the Collateral;
(d)    Subject to Section 10.2(b) of the Credit Agreement, to direct any party
liable for any payment under any of the Collateral to make payment of any and
all monies due or to become due thereunder directly to the Administrative Agent
or as the Administrative Agent shall direct, including without limitation, to so
direct any party with respect to any Capital Commitment;
(e)    to initiate one or more Capital Calls in order to pay the Obligations or
any part thereof then due and owing and direct the Investors to make payment in
respect of such Capital Call to the Collateral Account (or such other account in
the name of the Borrower as directed by the Administrative Agent pursuant to
Section 10.2(b) of the Credit Agreement);
(f)    to ask or demand for, collect, receive payment of and receipt for, any
and all monies, claims and other amounts due or to become due at any time in
respect of or arising out of any Collateral;
(g)    to commence and prosecute any suits, actions or proceedings at law or in
equity in any court of competent jurisdiction to collect the Collateral due to
the Pledgor or any portion thereof and to enforce any other right in respect of
any Collateral;
(h)    to defend any suit, action or proceeding brought against the Pledgor with
respect to any Collateral;
(i)    to settle, compromise or adjust any such claim, suit, action or
proceeding (including, without limitation, with respect to Capital Commitments),
and, in connection therewith to give such discharges or releases as the
Administrative Agent may deem appropriate;
(j)    to make allowances or adjustments related to Capital Commitments, and
(k)    generally, to sell, transfer, pledge and make any agreement with respect
to or otherwise deal with any of the Collateral as fully and completely as
though the Administrative Agent were the absolute owner thereof for all
purposes, and to do, at the Administrative Agent’s option and the Pledgor’s
reasonable expense, at any time, or from time to time, all acts and things which
the Administrative Agent reasonably deems necessary to protect, perfect,
preserve or realize upon the Collateral and the Administrative Agent’s Liens
thereon and to effect the intent of this Security Agreement, all as fully and
effectively as the Pledgor might do.
4

--------------------------------------------------------------------------------



Notwithstanding anything in this Section 5 to the contrary, the Administrative
Agent agrees that it will not exercise any rights under the power of attorney
provided for in this Section unless an Event of Default has occurred and is
continuing and in any case, subject to the provisions of the Credit Agreement.
The Pledgor hereby ratifies all that said attorneys shall lawfully do or cause
to be done by virtue hereof. This power of attorney is a power coupled with an
interest and is irrevocable unless and until the Termination Date has occurred.
6.    Liability. Regardless of any provision hereof, in the absence of bad
faith, gross negligence, willful misconduct or fraud by the Administrative Agent
or the Secured Parties, neither the Administrative Agent nor the Secured Parties
shall be liable for any acts or omissions relating to the collection,
possession, or any transaction concerning, all or part of the Borrower’s Capital
Commitments or Capital Calls or sums due or paid thereon or any remedies related
to the enforcement thereof nor shall they be under any obligation whatsoever to
anyone by virtue of the security interests and Liens relating to the Borrower’s
Capital Commitments. Further, neither the Administrative Agent nor the Secured
Parties shall be responsible in any way for any depreciation in the value of the
Collateral nor have any duty or responsibility whatsoever to take any steps to
preserve any rights of the Pledgor in the Collateral or under the Constituent
Documents, except as a result of its own bad faith, gross negligence, willful
misconduct or fraud.
7.    Notices. Any notice, demand, request or other communication which any
party hereto may be required or may desire to give hereunder shall be given in
the manner provided in the Credit Agreement.
8.    Successor Administrative Agent. Reference is hereby made to Section 11.9
of the Credit Agreement for the terms and conditions upon which a successor
Administrative Agent hereunder may be appointed. Wherever the words
“Administrative Agent” are used herein, the same shall mean the Administrative
Agent named in the first paragraph of this Security Agreement or the successor
Administrative Agent at the time in question.
9.    Required Lenders. All rights of the Administrative Agent hereunder, if not
exercised by the Administrative Agent, may be exercised by the Required Lenders.
10.    Successors and Assigns. The provisions of this Security Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted by the Credit Agreement. This
Security Agreement may not be assigned by the Pledgor. This Security Agreement
may be assigned by the Administrative Agent without the consent of the Pledgor
to any successor Administrative Agent that is appointed in accordance with the
Credit Agreement.
11.    Multiple Counterparts. This Security Agreement may be executed in any
number of counterparts, all of which taken together shall constitute one and the
same agreement, and any of the parties hereto may execute this Security
Agreement by signing any such counterpart. Delivery of an executed counterpart
of a signature page of this Security Agreement by facsimile or in electronic
(i.e., “pdf” or “tif”) format shall be effective as delivery of a manually
executed counterpart of this Security Agreement.
12.    Governing Law. This Security Agreement, and any claim, controversy or
dispute arising under or related to or in connection herewith, the relationship
of the parties, and the interpretation and enforcement of the rights and duties
of the parties will be governed by the laws of the State of New York without
regard to any conflicts of law principles other than Section 5-1401 of the New
York General Obligations Law.
13.    Choice of Forum; Consent to Service of Process and Jurisdiction; Waiver
of Trial by Jury. Any suit, action or proceeding against the Pledgor with
respect to this Security Agreement or any judgment entered by any court in
respect thereof, may be brought in the courts of the State of New York, or in
the United States Courts located in the Borough of Manhattan in New York City,
pursuant to Section 5-1402
5

--------------------------------------------------------------------------------



of the New York General Obligations Law, as the Lenders in their sole discretion
may elect and the Pledgor hereby submits to the non-exclusive jurisdiction of
such courts for the purpose of any such suit, action or proceeding. The Pledgor
hereby irrevocably consents to the service of process in any suit, action or
proceeding in said court by the mailing thereof by any Secured Party by
registered or certified mail, postage prepaid, to the Pledgor’s address set
forth in Section 12.6 of the Credit Agreement. The Pledgor hereby irrevocably
waives any objections which it may now or hereafter have to the laying of venue
of any suit, action or proceeding arising out of or relating to this Security
Agreement brought in the courts located in the State of New York, Borough of
Manhattan in New York City, and hereby further irrevocably waives any claim that
any such suit, action or proceeding brought in any such court has been brought
in an inconvenient forum. EACH OF THE PARTIES HERETO HEREBY WAIVES TRIAL BY JURY
IN ANY SUIT, ACTION OR PROCEEDING BROUGHT IN CONNECTION WITH THIS SECURITY
AGREEMENT, WHICH WAIVER IS INFORMED AND VOLUNTARY.
14.    Waiver; Etc.
(a)    No delay or omission on the part of the Administrative Agent or Secured
Parties in exercising any right hereunder shall operate as a waiver of any such
right or any other right. A waiver on any one or more occasions shall not be
construed as a bar to or waiver of any right or remedy on any future occasion.
(b)    The Administrative Agent’s and the Secured Parties’ rights hereunder
shall not be released, diminished, impaired, reduced or adversely affected by:
(i) the renewal, extension, modification, amendment or alteration of any Loan
Document or any related document or instrument in accordance with the terms
thereof; (ii) any adjustment, indulgence, delay, omission, forbearance or
compromise that might be granted or given by the Administrative Agent or the
Secured Parties to any primary or secondary obligor or in connection with any
security for the Obligations; (iii) any full or partial release of any of the
foregoing; or (iv) notice of any of the foregoing.
15.    Authorization to File Financing Statements. The Pledgor hereby authorizes
the Administrative Agent to file UCC financing statements with the appropriate
Secretary of State in order to perfect the Administrative Agent’s first priority
security interest in the Collateral (subject to Permitted Liens), and the
Pledgor hereby authorizes the Administrative Agent to file all continuation
statements, amendments or new UCC financing statements necessary to maintain the
continuing perfection by filing of the Administrative Agent’s first priority
security interest in the Collateral.
16.    Term of Agreement. On the date of the full, final, and complete
satisfaction of the Obligations (other than indemnity and other obligations
which by their terms survive termination of the Credit Agreement and any
contingent Obligations for which the contingency has not occurred at the time
the other Obligations have been repaid), this Security Agreement shall terminate
and be of no further force or effect (such date, the “Termination Date”).
Thereafter, upon request, the Administrative Agent, on behalf of the Secured
Parties, shall promptly provide the Pledgor, at its sole expense, a written
release of the Pledgor’s Obligations hereunder and a written release of the
Collateral and, so long as the Pledgor has written confirmation from the
Administrative Agent that this Security Agreement has been terminated as
provided above, the Pledgor shall be authorized to prepare and file UCC
termination statements terminating all UCC financing statements filed of record
in connection with this Security Agreement.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




6


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement to be
duly executed as of the day and year first above written.
PLEDGOR:
BARINGS CAPITAL INVESTMENT CORPORATION, a Maryland corporation

 By:/s/ Thomas F. Moses Name:Thomas F. Moses Title:Treasurer







SG – Barings Capital BDC – Borrower Security Agreement

--------------------------------------------------------------------------------



THIS SECURITY AGREEMENT ACCEPTED AND AGREED BY:
ADMINISTRATIVE AGENT:
SOCIETE GENERALE,
as Administrative Agent



 By:/s/ Laurie Lawler Name:Laurie Lawler Title:Managing Director

SG – Barings Capital BDC – Borrower Security Agreement